               Case 1:16-cv-00019-DN-PMW Document 241 Filed 04/25/19 Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


          UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                                 ORDER DENYING MOTION FOR
                                  Plaintiff,                     PARTIAL SUMMARY JUDGMENT

          v.                                                     Case No. 1:16-cv-00019-DN

          RONALD B. TALMAGE, et al.,                             District Judge David Nuffer

                                  Defendants.


               Defendants Western Land & Livestock LLC and Western Reserve Mortgage LLC

      (collectively, the “Western Entities”) filed a motion for partial summary judgment (the

      “Motion”) 1 against Plaintiff United States of America regarding the source and nature of certain

      funds and related transactions. Because there are genuine issues of material fact, the Motion is

      DENIED.

                                                    BACKGROUND

               This action concerns a dispute between the Western Entities and the United States

      regarding the ownership of certain real property, referred to as the “Liberty Property,” on which

      the United States seeks to foreclose to satisfy liens arising from the tax obligations of Defendants




      1
        Motion for Partial Summary Judgment re: Talmage Ponzi Scheme (“Motion”), docket no. 176, filed September 24,
      2018; see United States’ Response to Motion for Partial Summary Judgment re: Talmage Ponzi Scheme
      (“Response”), docket no. 192, filed November 9, 2018; Sealed Exhibits to United States’ Response to Motion for
      Partial Summary Judgment re: Talmage Ponzi Scheme, docket no. 196, filed under seal November 16, 2018; Reply
      Memorandum in Support of Motion for Partial Summary Judgment re: Talmage Ponzi Scheme (“Reply”), docket
      no. 199, filed November 23, 2018; United States’ Response to Evidentiary Objections in Partial Summary Judgment
      Reply Brief, docket no. 227, filed February 21, 2019. “A memorandum in opposition to a motion for summary
      judgment must include . . . [a] restatement of each fact the opposing party contends is genuinely disputed or
      immaterial.” DUCivR 56-1(c)(3). The Response does not comply with this requirement. Moreover, “a reply brief
      cannot exceed . . . twenty (20) pages.” Id. 56-1(g)(1). The Reply does not comply with this requirement. The parties
      are instructed to comply with all applicable rules in relation to future filings.




elm
          Case 1:16-cv-00019-DN-PMW Document 241 Filed 04/25/19 Page 2 of 4



Ronald B. Talmage and Annette C. Talmage. 2 Although title to the Liberty Property is recorded

in the name of one of the Western Entities, 3 the United States believes this is a nominal

arrangement intended to mask the Talmages’ interests in the Liberty Property. 4

            Funds that the Western Entities used to purchase the Liberty Property came, at least in

part, from entities affiliated with the Talmages. 5 The Western Entities deny that any of these

funds ever belonged to the Talmages. 6 According to the Western Entities, “all monies at issue in

this case” belong to “investor victims” whom Ronald Talmage defrauded as part of a Ponzi

scheme. 7 Among these victims, the Western Entities include themselves. 8 As a result, it is the

Western Entities’ position that the United States cannot foreclose on the Liberty Property, as no

funds associated with the Liberty Property ever really belonged to the Talmages, and the United

States’ tax lien could only attach to property that belongs to the Talmages. 9




2
 See Memorandum Decision and Order Denying Motion to Amend Complaint, at 1-2, docket no. 209, filed
December 28, 2018. The Talmages failed to appear or defend themselves in this case, and a default judgment was
entered against them on August 26, 2016, in the principal amount of $10,813,740.19. See Default Certificate, docket
no. 25, filed July 18, 2016; Order Granting United States’ Motion for Default Judgment Against Defendants Ronald
B. Talmage and Annette C. Talmage, docket no. 38, filed August 26, 2016.
3
 See Complaint ¶¶ 85-86, docket no. 2, filed February 18, 2016; Counterclaim for Quiet Title ¶¶ 5-13, docket
no. 49, filed October 28, 2016.
4
    See Complaint, supra note 3, ¶¶ 77-80, 85-89.
5
 See Motion, supra note 1, ¶¶ 1-5, at 4-5; Response, supra note 1, at 2; see also Reply, supra note 1, at 10, 12-13
(disputing that “all the money for the Liberty Property” came from the Talmages or affiliated entities).
6
    Motion, supra note 1, at 1-4.
7
 Id. “A Ponzi scheme is a fraudulent investment scheme in which ‘profits’ to investors are not created by the
success of the underlying business venture but instead are derived from the capital contributions of subsequently
attracted investors.” Sender v. Simon, 84 F.3d 1299, 1301 n.1 (10th Cir. 1996) (citations omitted).
8
    Motion, supra note 1, at 3.
9
    See id. at 8-10.




                                                                                                                      2
           Case 1:16-cv-00019-DN-PMW Document 241 Filed 04/25/19 Page 3 of 4



                                                   DISCUSSION

           Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” 10 A dispute is “genuine” if “there is

sufficient evidence on each side so that a rational trier of fact could resolve the issue either

way.” 11 A fact is “material” if “it is essential to the proper disposition of [a] claim.” 12 In ruling on

a motion for summary judgment, the evidence and all reasonable inferences are viewed in the

light most favorable to the nonmoving party. 13

           With this Motion, the Western Entities seek an order declaring as a matter of law “that all

monies at issue in this case . . . were obtained and utilized by [Ronald Talmage] as part of a

Ponzi scheme,” and that Ronald Talmage “has no right or interest in any of those funds.” 14 But

when the evidence and all reasonable inferences are viewed in the light most favorable to the

United States, it is apparent that there are several genuine disputes as to material fact—any one

of which is sufficient to defeat this Motion. For example, there is a genuine dispute regarding the

nature and significance of transactions related to the Liberty Property. There is a genuine dispute

regarding the nature and extent of the Western Entities’ relationship, dealings, and involvement

with the Talmages and affiliated entities. And there is a genuine dispute regarding the nature and

source of the funds involved in these transactions and dealings. 15




10
     FED R. CIV. P. 56(a).
11
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
12
     Id.
13
     Id.
14
     Motion, supra note 1, at 2.
15
  See, e.g., Memorandum Decision and Order Denying Motion to Exclude Testimony or Limit Testimony of Gary
D. Olsen, docket no. 240, filed April 24, 2019 (evidencing some of these disputed issues).




                                                                                                            3
          Case 1:16-cv-00019-DN-PMW Document 241 Filed 04/25/19 Page 4 of 4



            Although the Western Entities note that a state court judge in a separate proceeding “has

already found that Mr. Talmage perpetrated a Ponzi scheme,” 16 that finding is irrelevant for

purposes of this Motion. For issue preclusion to apply, the party against whom collateral estoppel

is invoked (i.e., the United States) must have been a party, or in privity with a party, to the prior

adjudication. 17 It is undisputed that the United States was not a party to the state court case. 18

Thus, collateral estoppel cannot be invoked against the United States here. Besides, the state

court did not find that the funds used to purchase the Liberty Property came from a Ponzi

scheme. 19

            Because a genuine dispute exists as to a material fact, the Western Entities are not entitled

to a judgment as a matter of law, and the Motion must be denied.

                                                     ORDER

            THEREFORE, IT IS HEREBY ORDERED that the Motion 20 is DENIED.

            Signed April 24, 2019.
                                                       BY THE COURT:



                                                       David Nuffer
                                                       United States District Judge




16
     Id. ¶ 10, at 7.
17
   Park Lake Res. Ltd., v. U.S. Dep’t of Agric., 378 F.3d 1132, 1136 (10th Cir. 2004); Macris & Assocs., Inc. v.
Neways, Inc., 2000 UT 93, ¶ 37, 16 P.3d 1214.
18
  See Response, supra note 1, at 13, 35-37; Reply, supra note 1, at 21; see also Judgment (“Judgment 1”), docket
no. 176-7, filed September 24, 2018; Judgment (“Judgment 2”), docket no. 176-8, filed September 24, 2018.
19
     See Judgment 1, supra note 18; Judgment 2, supra note 18.
20
     Docket no. 176, filed September 24, 2018.



                                                                                                                   4
